DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Haris Bajwa (Reg. # 67,844) on 06/16/2021.

The application has been amended as follows: 

In the claims:

In claim 1, line 36, the recitation of “larger” has been replaced with --greater--, and in line 38, the recitation of “the portion” has been replaced with --a portion--.

In claim 4, line 12, the recitation of “larger” has been replaced with --greater--.

6. (Currently Amended) The apparatus of claim 4, wherein the periodic wave generator comprises: 4Application No: 17/034,067Attorney Docket No: 0030-0176-01000 
a pulse wave generator configured to generate a periodic rectangular wave; 
an operational amplifier (op-amp) coupled to the pulse wave generator, the op-amp comprising: 
a positive input connected to ground; 
a negative input coupled to an output of the pulse wave generator; and 
an op-amp output connected to the first control input; 
an RC circuit connected between the op-amp output and the negative input, the RC circuit comprising a first resistor R1 and a first capacitor C1 connected in parallel; 
a second resistor R2 connected to the negative input; 
R3 connected between the second resistor R2 and the output of the pulse wave generator; and 
a field effect transistor (FET) comprising: 
a source connected to ground; 
a drain connected between the second resistor R2 and the third resistor R3; and 
a gate connected to the activation input.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed 06/09/2021 (“Amendment”). Claims 1, 2, 4-15, 19, and 20 are currently under consideration. The Office acknowledges the amendments to claims 1, 2, 4, 8, 10, 12, 15, and 19, as well as the cancellation of claims 16 and 17 (claims 3 and 18 having been previously cancelled). Further amendments have been made as shown above. 
The objection(s) to the drawings, specification, and/or claims, and the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced herein has/have been withdrawn in view of the corresponding amendments.
The amendments with respect to the objections to the claims are persuasive, and the objections are accordingly withdrawn. The amendments with respect to the rejections under 35 USC 112(b) are persuasive, and the rejections are accordingly withdrawn. The rejections under 35 USC 103 are moot because of the cancellation of claims 16 and 17. No double patenting rejections remain outstanding because of the filing of terminal disclaimers and because the claims of the present application are not identical in scope to those of other applications/patents.
Reasons for allowance can be found in the Final Rejection of 03/18/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791